DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings are objected to because of the following:
The figures are dark in color and appear to be in the form of computer-aided design (CAD) drawings. The Examiner suggests providing replacement drawings in the form No new matter should be entered. 
Fig. 1 includes reference character 192, which is not defined in the specification but appears to be directed to an equivalent rod to that designated by reference character 190. However, Fig. 3 similarly illustrates two equivalent rods, both designated by the reference character 190. The Examiner suggests amending Fig. 1 such that the two rods are both designated by reference character 190 (see specification objection below as well).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 4, line 9, “An axle 160 passes through the outer slide member 142” should read --An axle 160 passes through the inner slider 146--
Page 4, line 10, “pully 162” should read --pulley 162--
Page 4, line 15, “pin 185” should read --key 185--
Page 4, line 16, “Rod 190 also go through” should read --Rods 190 also go through-- (see drawing objection above)
Page 5, lines 1-2, “tow handgrips are provided on the outer wheel and 2 handgrips are provided on the inner wheel 116” should read --two handgrips 116 are provided on the outer wheel 112 and two handgrips 118 are provided on the inner wheel 114--
Reference character “144” has been defined on page 4, line 7, as a key for allowing adjustment of the inner slider 146 relative to the outer slide member 142, on page 5, line 5, as a selection mechanism for selecting a subset of weight elements 181, and on page 5, line 10, as a quick detach pin for allowing a user to define one of the first and second differential directions. However, the illustrated selection mechanism for selecting a subset of weight elements 181 appears to include central separator 186 and key 185, as shown in Fig. 1 and described on page 4, lines 11-17, and the illustrated quick detach pin appears to be designated by reference character 163 in Figs. 1, 2, and 4B. 
The Examiner suggests amending “a selection mechanism 144 for selecting a subset of weight elements 181” on page 5, lines 5-6, to read --a selection mechanism, including central separator 186 and key 185, for selecting a subset of weight elements 181--.
The Examiner suggests amending “a quick detach pin 144” on page 5, line 10, to read --a quick detach pin 163--
Appropriate correction is required.

Claim Objections
Claims 4, 6, and 9-10 are objected to because of the following informalities:  
Claim 4, line 2, “a user” should read --the user-- as a user has been previously recited in claim 1
Claim 6, line 2, “a user” should read --the user-- as a user has been previously recited in claim 1
Claim 6, line 3, “the first and the second differential directions” appears to be a typo, and should instead read --the first and the second circumferential directions--
Claim 9, line 1, “a user” should read --the user-- as a user has been previously recited in claim 1
Claim 10, lines 1-2, “a user” should read --the user-- as a user has been previously recited in claim 1
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coupling mechanism” in claim 1, 12; “a selection mechanism” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The coupling mechanism of claims 1 and 12 have been interpreted to cover the corresponding structure of “The axle 160 and the pulley 162” as defined on page 4, lines 18-19.
[Note - the coupling mechanism of claims 6 and 8 have not been interpreted under 35 U.S.C. 112(f), as the limitation has been modified by sufficient structure in these claims]

The selection mechanism of claim 5 has been interpreted to cover the corresponding structure of a central separator 186 and a key 185, as these structures are illustrated and defined as performing the claimed function of selecting a subset of weight elements.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “other than the handgrips, which are made or plastic or rubber” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim, as no handgrips have been recited in claim 1. The Examiner notes that claim 2 recites “at least one handgrip” with respect to the outer wheel portion, and claim 3 recites “at least one handgrip” with respect to the inner wheel portion, but no claims recite the limitation of “handgrips.” Therefore, the Examiner suggests amending claim 12 to remove this limitation from the claim, such that claim 12 reads --The exercise system of claim 1, wherein the wheel mechanism, the weight system, and the coupling mechanism are made of metal--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9 and 10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 9 recites the limitation “an amount of challenging force a user must apply” in lines 1-2. This limitation encompasses a human organism. The Examiner suggests amending the claim to incorporate --configured to-- language to overcome this rejection, similar to amending claim 9 to read --The exercise system of claim 1, wherein the wheel mechanism is configured to provide an amount of challenging force to the user when the wheel mechanism is turned in either the first or the second circumferential direction, wherein the amount of challenging force varies with the radial distance to a position on the inner or outer wheel portions from the geometric center of the wheel mechanism.--
Claim 10 recites the limitation “an amount of challenging force a user must apply” in lines 1-2. This limitation encompasses a human organism. The Examiner suggests amending the claim to incorporate --configured to-- language to overcome this rejection, similar to amending claim 10 to read --The exercise system of claim 1, wherein the inner wheel portion is configured to provide an amount of challenging force to the user that is greater than an amount of challenging force configured to be provided to the user by the outer wheel portion.--

Allowable Subject Matter
Claims 1-8, 11, and 13 are allowed.
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to disclose an exercise system for exercising a body’s oblique muscle group in combination with all of the structural and functional limitations, and further comprising a wheel mechanism comprising an outer wheel portion arranged at a first radial distance from a geometric center of the wheel mechanism and an inner wheel portion arranged at a second radial distance from the geometric center of the wheel mechanism, where the first radial distance is greater than the second radial distance, a weight system, and a coupling mechanism, interpreted under 35 U.S.C. 112(f) as including a pulley and an axle (see above), for coupling the weight system to the wheel mechanism, and wherein the outer and the inner wheel portions are arranged to enable a user to comfortably grasp or grip the outer wheel portion, the inner wheel portion, or both, and turn in a first or a second circumferential direction against a respective force or weight defined by the weight system.
The closest prior arts of record include NPL 1 (YouTube Video “Outdoor gym equipment - Big Shoulder Wheel”), Sargen et al. (US Publication No. 20080081745), Engalitcheff (US Patent No. 4337050), Bendror et al. (US Patent No. 9272176).
NPL 1 (see attached screenshots) teaches an outdoor exercise equipment that comprises a wheel mechanism having an inner wheel portion and an outer wheel portion, wherein the inner wheel portion and outer wheel portion are arranged to enable a user to comfortably grasp or grip the outer wheel portion, the inner wheel portion, or both, and turn in a first or a second circumferential direction. NPL 1 teaches the wheel mechanism as being configured for stretching exercises, and does not teach a weight system or a coupling mechanism including a pulley and an axle for coupling the weight system to the wheel mechanisms. As the invention of NPL 1 is intended to be used in an outdoor setting and for stretching exercises, it would not have been obvious to one of ordinary skill in the art to modify the invention to include a weight system or coupling mechanism as claimed.
Sargen et al. teaches a multiple piece exercise equipment that comprises a wheel mechanism (104) that includes a wheel (200), two gripping knobs (202, 203), a hub (204), and spokes (205), where rotation of the wheel is controlled by a frictionless bearing located inside the hub ([0024]), and teaches the wheel is configured to perform stretching exercises ([0034]). Sargen does not teach the wheel mechanism including an inner wheel portion and an outer wheel portion, a weight system or a coupling mechanism including a pulley and an axle for coupling the weight system to the wheel mechanism. As the wheel mechanism of Sargen is intended to be used for stretching exercises, it would not have been obvious to one of ordinary skill in the art to modify the invention to include a weight system or coupling mechanism as claimed.
Engalitcheff teaches a rehabilitation apparatus comprising an electrical brake (22) for controlling resistance to rotation of a mountable accessory, such as a wheel mechanism (58). Engalitcheff does not teach the wheel mechanism including an inner wheel portion and an outer wheel portion, a weight system, or a coupling mechanism including a pulley and an axle for coupling the weight system to the wheel mechanism. As the invention of Engalitcheff is intended to be a tabletop device that is useable with a variety of exercise accessory attachments, it would not have been obvious to one of ordinary skill in the art to modify the invention to include a weight system or coupling mechanism as claimed.
Bendror et al. teaches a collapsible exercise system comprising a wheel mechanism (1) and a resistance mechanism (6) coupled to the wheel mechanism that is adjustable by a knob (7) to resist and control movement of the wheel mechanism. Bendror et al. does not teach the wheel mechanism including an inner wheel portion and an outer wheel portion, a weight system, or a coupling mechanism including a pulley and an axle for coupling the weight system to the wheel mechanism. As the invention of Bendror et al. is intended to be collapsible and portable, it would not have been obvious to one of ordinary skill in the art to modify the invention to include a weight system or coupling mechanism as claimed.
The Examiner further notes that similar art can be found in the area of castle or fortress gate or drawbridge counterweight systems, where movement of the gate or drawbridge is controlled by turning a wheel to retract or extend a chain or cable. However, it would not have been obvious to use a counterweight system of this type as an exercise system, nor would it have been obvious to modify the wheels, which are typically large and operated by a rotating handle or by multiple persons, to include an inner wheel portion and an outer wheel portion that are configured to allow a user to comfortably grip or grasp. See Google Search History for related search.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        





/Megan Anderson/Primary Examiner, Art Unit 3784